investigation in Mexico. Because petitioner has an adequate remedy at
                law should he be convicted and death imposed, we decline to intervene in
                this matter. See NRS 34.170 (providing that writ of mandamus will not
                issue if petitioner has plain, speedy, and adequate remedy in ordinary
                course of law); Poulos v. Eighth Judicial Din. Court, 98 Nev. 453, 455, 652
                P.2d 1177, 1178 (1982) (observing that mandamus is extraordinary
                remedy, and it is within this court's discretion to determine if petition will
                be considered). Accordingly, we
                            ORDER the petition DENIED.




                                         Saitta



                Gibbons




                cc: Hon. Kathleen E. Delaney, District Judge
                     Special Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A